DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 24 Feb 2022 for application number 16/438,496. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “displaying a selection of treatment of other operation”, on line 4, seems grammatically incorrect.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase, “displaying a selection of treatment of other operation”, on line 3, seems grammatically incorrect.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase, “displaying a selection of treatment of other operation”, on line 2, seems grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari et al. [hereinafter as Tatsunari] (JP2008269281 – as cited in IDS filed 12 Jun 2019) in view of Ginetti (US 9,208,137 B2) further in view of Lehmann et al. [hereinafter as Lehmann] (US 2017/0192952 A1).
In reference to claim 1, Tatsunari teaches an information processing apparatus comprising:
a memory, storing an operation program; and a processor, executing the operation program [claim 5 discloses executing the functionality on a computer] to be configured to 
present a screen displaying other operation in response to cancellation of a operation with respect to an object, wherein the other operation is executed after the operation, and perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled].
However, Tatsunari does not explicitly teach a movement operation.
Ginetti teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari and Ginetti before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari to include the functionality as taught by Ginetti in order to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history to facilitate the distinguishing among edits in an edit list [Ginetti, col. 1, lines 45-46].
However, while Tatsunari teaches perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled], Tatsunari and Ginetti do not explicitly teach a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation.
Lehmann teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, and Lehmann before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari and Ginetti to include the functionality as taught by Lehmann in order to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history, and perform a treatment of other operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history, and perform a treatment of other operation to provide the advantage of a user to begin with a history of actions that are valid and applicable to data [Lehmann, para 0037].

In reference to claim 2, Tatsunari, Ginetti, and Lehmann teach the invention of claim 1 above.
Tatsunari further teaches The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation [para 0036 discloses the ability to cancel a plurality of operations performed after the cancelled operation; paras 0038-0041 disclose the ability to redo, e.g. preserve, operations], in a case where the operation is cancelled [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation].
Ginetti further teaches The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation, in a case where the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] is cancelled [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact].
The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation, in a case where the operation is cancelled [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; for instance, one operation may be cancelled, and the others maintained].

In reference to claim 4, Tatsunari, Ginetti, and Lehmann teach the invention of claim 1 above.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches that the result of the other operation is generated before the cancellation is executed [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact, e.g. the results of those edits are generated before the cancellation].
Lehmann further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated before the cancellation is generated [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; for instance, one operation may be cancelled, and the others maintained; therefore, the other operations are maintained and are unaltered, as in a state before the cancellation takes place].

In reference to claim 5, Tatsunari, Ginetti, and Lehmann teach the invention of claim 4 above.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 4, wherein the duplication of the object that preserves the result of the other operation is generated in a management location where an object corresponding to a duplication source exists at a point of time in which the movement operation is cancelled [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations; para 0038 discloses storing operations in an editing database during cancellation events]. 

	In reference to claim to claims 6-7, claims 6-7 are rejected for the same reasons as that of claim 1.	

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari in view of Ginetti further in view of Lehmann further in view of Inose et al. [hereinafter as Inose] (US 2009/0307589 A1).         
In reference to claim 3, Tatsunari, Ginetti, and Lehmann teach the invention of claim 2 above.
Tatsunari further teaches The information processing apparatus according to claim 2, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, on a history of an operation relevant to the object that preserves the result of the other operation [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches The information processing apparatus according to claim 2, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] corresponding to the cancellation target by a operation, on a history of an operation relevant to the object that preserves the result of the other operation [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact]. 
Lehmann further teaches an option which is used to replace the operation corresponding to the cancellation target by a operation [para 0041 discloses removing and inserting actions, e.g. replacing, throughout an action history].
However, Tatsunari, Ginetti, and Lehmann do not explicitly teach a duplication operation.
Inose teaches a duplication operation [para 0053 discloses a copy operation]
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, Lehmann, and Inose before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari, Ginetti, and Lehmann to include the functionality as taught by Inose in order to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation to provide an intuitive interface [Inose, para 0008].

Response to Arguments
Applicant has amended the title, but the amended title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The 112 rejection of claims 1-5, and 7 has been removed in light of amendments.
Regarding claim 1, Tatsunari teaches present a screen displaying other operation in response to cancellation of a operation with respect to an object, wherein the other operation is executed after the operation, and perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled]. Ginetti further teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation]. Lehmann further teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.]. The combination of prior art would allow the cancelling of a movement operation to be initiated, then displaying a list of operations performed after the movement operation, and then selectively treating operations on the list. Therefore, the combination of prior art teaches reasonably teaches the current claim language.
Regarding claim 2, Tatsunari further teaches The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation [para 0036 discloses the ability to cancel a plurality of operations performed after the cancelled operation; paras 0038-0041 disclose the ability to redo, e.g. preserve, operations], in a case where the operation is cancelled [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation]. Ginetti further teaches The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation, in a case where the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] is cancelled [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact]. Lehmann further teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.]. Therefore, the combination of prior art teaches initiating cancelling of a movement operation, providing a list of other operations after the movement operation, and selecting how to treat the other operations. 
Regarding claim 4, Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation]. Tatsunari further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations]. Ginetti further teaches that the result of the other operation is generated before the cancellation is executed [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact, e.g. the results of those edits are generated before the cancellation]. That is, Tatsunari teaches the ability to redo, e.g. preserve/duplication, operations back to a previous state. Combined with Ginetti’s ability to provide results of another operation before cancellation is executed, Tatsunari and Ginetti would allow for the duplication of operations to a result before cancellation is executed. Lehmann further teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.]. Therefore, the combination of prior art would allow for cancellation of a movement operation, and the selection of treatment of another operation after the movement operation, in order to preserve a result before cancellation is executed. Additionally, Lehmann further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated before the cancellation is generated [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; for instance, one operation may be cancelled, and the others maintained; therefore, the other operations are maintained and are unaltered, as in a state before the cancellation takes place].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Breedvelt-Schouten et al. (US-20170031767-A1) discloses a list of operations, including keep and undo operations [para 0032].
HAMBURG et al. (US-20010049704-A1) discloses a history list of operations, going back to a previous state, and a future state [para 0011].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173